UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6401


JERRY LEWIS ADAMS,

                Plaintiff - Appellant,

          v.


J. FIELDS, Director of Treatment, BACC; H. P. PONTON, Warden,
BACC,

                Defendants - Appellees,

          and


T. COLEMAN, Major, BACC; G. BUGG, BACC; M. DODSON, Regional
Director; G. P. WILLIAM, Assistant Warden, BACC,

                Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:06-cv-00621-HCM-JEB)


Submitted:   May 29, 2008                     Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lewis Adams, Appellant Pro Se.       Susan Bland Curwood,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerry Lewis Adams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Adams v.

Fields, No. 2:06-cv-00621-HCM-JEB (E.D. Va. Feb. 29, 2008).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -